Citation Nr: 0331541	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-09 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Hepatitis C.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had active service from January 1966 to 
December 1968.   

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


REMAND

The Board observes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), was enacted.  Besides 
eliminating the well-grounded-claim requirement for benefits, 
this law heightened VA's duty to notify a claimant of the 
information necessary to substantiate the claim and clarified 
VA's duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  In August 2001, VA 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that this case had been developed on the 
theory that the veteran developed Hepatitis C during service 
as a result of blood transfusions received when he suffered 
gunshot wounds (GSW) to his left and right thighs in Vietnam.  
More, recently, he has developed a new theory that his 
chronic Hepatitis C may have developed during active service 
from rabies injections he received in 1968.  

The December 1965 enlistment examination reflects that the 
veteran had tattoos on his left lower arm and on his left 
hand.  The November 1968 separation examination reflects that 
in addition to these tattoos, he also had tattoos on his 
upper right arm (USMC) and another on the right hand (a 
circular flower).  In March 1968 the veteran was wounded, 
suffering a through and through gunshot wound (GSW) to his 
left thigh.

In December 1994 the veteran underwent a left thoracotomy, to 
remove a left lung mass, at a private hospital.  The report 
of history and physical examination completed in December 
1994 reflects that the veteran had a history of hepatitis and 
that he reported that he had contracted hepatitis in Vietnam 
in 1967.

A VA examiner in May 1998 noted that he had been treating the 
veteran since July 1996 for Hepatitis C, which was improving 
with treatment.

In a July 1998 VA PTSD examination, the veteran reported that 
approximately a year ago, he had complained of being tired 
all the time.  He was sent for blood tests, diagnosed with 
Hepatitis, and started on Interferon treatment.  He began 
treatment in November receiving injections every Monday, 
Wednesday, and Friday.  Treatment was to continue for another 
6 months.  He worked for the post office from 1983 until July 
1998 as a letter carrier.  He was recently informed that he 
was being released due to a medical disability relating to 
his Hepatitis C.  

A May 1999 liver ultrasound demonstrated marked inhomogeneous 
echogenic appearance of the liver probably on the basis of 
cirrhosis or fatty infiltrants.  The impression was mild loss 
of the normal echogenic pattern of the liver.

A VA domiciliary discharge report for the period from July 
through September 2000 reflects that the veteran had been 
medically retired from the Post Office for 11/2 years due to 
Hepatitis C.  He was subsequently employed as a chef until 
May 2000 when he had problems with his employer.

In a May 2001 VA examination, the veteran reported that he 
had been followed since 1994 at VA for fatigue.  He had 
chills, sweats, and flu like symptoms.  He felt worse after 
his thoracotomy and became increasingly concerned.  He was 
diagnosed with Hepatitis C at VA and treated with infectious 
disease protocol for Interferon which he self injected over a 
14-month period.  He complained that the side affects of the 
Interferon had been debilitating and that he had had to leave 
his post as a letter carrier.  He received training as chef, 
but was later released from his job due to his Hepatitis C.  
The examiner reviewed the claims file noting the veteran had 
been 20 when he sustained a GSW to his left anterior thigh on 
March 7, 1968.  The veteran remembered being in and out of 
consciousness and the medic calling for blood, and seeing 
blood going into his body.  The service medical records 
reflect that his wounds were treated with Poseidon soaked 
fine mesh gauze changed 3 times a day.  On the 13th of March 
he went for a DPC (which the examiner interpreted as a 
debridement of the wound), in the ward under a local 
anesthesia.  This was well documented.  The service records 
state that the wounds healed nicely, and that he had no 
disability.  He received physical therapy, and then he 
returned to duty.  However, the patient feels that there was 
no record of the transfusion because of the nature of the 
field examinations and treatment under fire.  The examiner 
offered the following comments:

It is possible he received a transfusion 
but unlikely based on this injury.  Even 
if he did receive a transfusion at that 
time, it would be impossible to say he 
contracted Hepatitis C from that as 
opposed to IV drug use.

In a May 2001 written statement, the veteran stated he was 
given 3 transfusions by the corpsman while in the field.  In 
addition he was bitten by a rat while at Khe Sanh, and 
underwent a series of rabies injections.  Finally he had been 
an internasal drug user in service.  In his opinion there was 
no other way he could have contracted Hepatitis C.

By rating action in June 2001, service connection was denied.  
In making that determination it was noted that the treatment 
records did not reveal that he received a blood transfusion 
in service or treatment for rabies from rat bites.  There was 
evidence of high risk behavior prior to and subsequent to 
service.  The allegations of in-service transfusions or 
rabies treatment could not be corroborated.

In a statement received in December 2001, William C. Boyd, 
D.O., reported that he had examined the veteran in December 
2001.  He opined that the veteran might have contracted 
Hepatitis C, discovered in 1996, while in Vietnam.  The 
physician offered the following opinion:

Unfortunately, the field care records are 
lost to review but the patient has no 
reason to be less than candid about this.  
Due to severe through and through wound & 
multiple legs vessels, extensive bleeding 
requiring transfusions in the field is 
highly likely.  It is my medical opinion 
that this is the most likely source of 
the Hepatitis C he is having to live with 
today.

The Board notes that the aforementioned medical evidence and 
opinions failed to offer any opinion as to the relationship 
between Hepatitis C and the tattoos he received during active 
service.  The Board finds that the veteran should be provided 
with a new medical examination and a medical opinion 
regarding the etiology of his chronic Hepatitis C addressing 
all these possible causes for this disorder should be 
provided.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification action 
required by the VCAA is completed.

2.  The RO should schedule the veteran 
for an examination to assist in 
determining the likelihood that his 
Hepatitis C is related to an incident of 
his military service.  The claims folder 
must be provided to the physician for 
review.  The reviewing physician should 
provide an opinion as to the likelihood 
that the veteran's Hepatitis C is 
etiologically related to any incident of 
the veteran's military service.  The 
reviewer should specifically address the 
degree of probability that the Hepatitis 
C is due to in-service treatment for his 
GSWs, including transfusions in the field 
by a corpsman; "injections" during 
service for rat bites; or the tattoos 
which the veteran received while in 
service.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


